Case 19-16037 Doc1 Filed 05/03/19 Page 1 of 50

Fill in this information to identify your case:

  

United States Bankruptcy Court for the: *
a a
District of Maryland : o J9 i ty.
USES GAM oo

Case number (if known):

-1GO31

Official Form 101 | a
Voluntary Petition for Individuals Filing for Bankruptcy 12/17

The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a
joint case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,”
the answer would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1 and
Debtor 2 to distinguish between them. In joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The
same person must be Debtor 1 in all of the forms.

Be as compiete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

identify Yourself

Chapter you are filing under Son,
Chapter 7 wie deat

OQ) Chapter 11

() Chapter 12

Q) Chapter 13 () Check if this is an

amended filing

   

 

 

 

 

 

 

About Debtor 1: About Debtor 2 (Spouse Only in a Joint Case):

4. Your full name

Write the name that is on your :

government-issued picture Tonia -

identification (for example, First name First name

your driver’s license or J

passport). Middie name Middle name

Bring your picture Pittman

identification to your meeting —- Last name Last name

with the trustee.

2. All other names you
have used in the last 8

Suffix (Sr., Jr, 1, HH)

Suffix (Sr., Jr., tf, it

 

 

 

 

 

 

First name First name
years
Include your married or Middle name Middie name
maiden names.

Last name Last name

First name First name

Middie name Middle name

Last name Last name

3. Only the last 4 digits of

your Social Security xx aK - 3 5 TS OO OK
number or federal OR OR
Individual Taxpayer

9x - xx - 9xx - xx -

Identification number
(ITIN)

Official Form 101

Voluntary Petition for Individuals Filing for Bankruptcy page 1
Case 19-16037 Doc1 Filed 05/03/19 Page 2 of 50

Debtor 1 Tonia J. Pittman

First Name Middie Name Last Name

Case number (i own),

 

 

 

4. Any business names
and Employer
Identification Numbers
(EIN) you have used in
the last 8 years

Include trade names and
doing business as names

5. Where you live

6. Why you are choosing
this district to file for
bankruptcy

Official Form 101

About Debtor 1:

4 | have not used any business names or EINs.

About Debtor 2 (Spouse Only in a Joint Case):

L] t have not used any business names or EINs.

 

Business name

Business name

 

Business name Business name
nT nN OT
no OTT EN”...

If Debtor 2 lives at a different address:
7404 Ripple Court

 

Number Street

 

Number Street

 

 

 

Baltimore MD 21244

City State ZIP Code City State ZIP Code
Baltimore County

County County

Hf your mailing address is different from the one
above, fill it in here. Note that the court will send
any notices to you at this mailing address.

If Debtor 2’s mailing address is different from
yours, fill it in here. Note that the court will send
any notices to this mailing address.

 

Number Street

Number Street

 

 

P.O. Box P.O. Box
City State ZIP Code City State ZIP Code
Check one: Check one:

Wi Over the last 180 days before filing this petition,
| have lived in this district longer than in any
other district.

2 | have another reason. Explain.
(See 28 U.S.C. § 1408.)

 

 

 

 

(J Over the last 180 days before filing this petition,
1 have tived in this district longer than in any
other district.

(1 | have another reason. Explain.
(See 28 U.S.C. § 1408.)

 

 

 

 

Voluntary Petition for Individuals Filing for Bankruptcy page 2
Debtor 1

Case 19-16037 Doc 1

First Name

Tonia J. Pittman

Middle Name

Filed 05/03/19 Page 3 of 50

Case number (if mnown)
Last Name

part 2: Tell the Court About Your Bankruptcy Case

7.

The chapter of the
Bankruptcy Code you
are choosing to file
under

How you will pay the fee

Have you filed for
bankruptcy within the
last 8 years?

10. Are any bankruptcy

11.

cases pending or being
filed by a spouse who is
not filing this case with
you, or by a business
partner, or by an
affiliate?

Do you rent your
residence?

Official Form 101

Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing
for Bankruptcy (Form 2010)). Also, go to the top of page 1 and check the appropriate box.

id Chapter 7

(3 Chapter 11
(J Chapter 12
C) Chapter 13

C) | will pay the entire fee when | file my petition. Please check with the clerk's office in your
local court for more details about how you may pay. Typically, if you are paying the fee
yourself, you may pay with cash, cashier's check, or money order. If your attorney is
submitting your payment on your behalf, your attorney may pay with a credit card or check
with a pre-printed address.

0 I need to pay the fee in installments. If you choose this option, sign and attach the
Application for individuals to Pay The Filing Fee in Installments (Official Form 103A).

| request that my fee be waived (You may request this option only if you are filing for Chapter 7.
By law, a judge may, but is not required to, waive your fee, and may do so only if your income is
less than 150% of the official poverty line that applies to your family size and you are unable to
pay the fee in installments). {f you choose this option, you must fill out the Application to Have the
Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.

 

 

 

 

 

 

 

No
Ch Yes. District When Case number
MM/ DD IYYYY
District When Case number
MM/ DD/YYYY
District When Case number
MM / DD /YYYY
\@ No
QQ) Yes. Debtor Relationship to you
District When Case number, if known
MM/DD /YYYY
Debtor Relationship to you
District When Case number, if known,
MM / 0D / YYYY
LI No. Go to tine 12.
\@ Yes. Has your landiord obtained an eviction judgment against you?

No. Go to line 12.

CJ Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A) and file it as
part of this bankruptcy petition.

Voluntary Petition for Individuals Filing for Bankruptcy page 3
 

Case 19-16037 Doc1 Filed 05/03/19 Page 4 of 50

Debtor 1 Tonia J : Pittman Case number (it known)

 

 

First Name Middie Name Last Name

Report About Any Businesses You Own as a Sole Proprietor

 

12. Are you a sole proprietor (4 No. Go to Part 4.
of any full- or part-time
business? () Yes. Name and location of business

A sole proprietorship is a
business you operate as an
individual, and is not a
separate legal entity such as

i ip, or
a corporation, partnership, 0! Number Street

 

Name of business, if any

 

If you have more than one
sole proprietorship, use a

 

 

separate sheet and attach it
to this petition. City Slate ZIP Code
Check the appropriate box to describe your business:
CJ Heaith Care Business (as defined in 11 U.S.C. § 101(27A))
CJ Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
(J Stockbroker (as defined in 11 U.S.C. § 101(53A))
Q) Commodity Broker (as defined in 11 U.S.C. § 101(6))
L} None of the above
13. Are you filing under If you are filing under Chapter 11, the court must know whether you are a small business debtor so that it
Chapter 11 of the can set appropriate deadlines. \f you indicate that you are a small business debtor, you must attach your
Bankruptcy Code and most recent balance sheet, statement of operations, cash-flow statement, and federal income tax retum or if

are you a small business any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).

r?
debto YW No. | amnot filing under Chapter 11.
For a definition of smaif
business debtor, see (2 No. tam filing under Chapter 11, but |am NOT a small business debtor according to the definition in
11 U.S.C. § 101(51D). the Bankruptcy Code.

C) Yes. 1am filing under Chapter 11 and | am a small business debtor according to the definition in the
Bankruptcy Code.

| part a: | Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

 

14. Do youownorhave any (No
property that poses or is ;
alleged to pose athreat _ “1 Yes. Whatis the hazard?

 

of imminent and
identifiable hazard to

 

public health or safety?
Or do you own any

property that needs if immediate attention is needed, why is it needed?

 

immediate attention?
For example, do you own

 

perishable goods, or livestock
that must be fed, or a building
that needs urgent repairs?

Where is the property?

 

Number Street

 

 

City State ZIP Code

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 4
Case 19-16037 Doc1 Filed 05/03/1

a “a
Debtor 1 Oni rw) Pi thon

 

First Name Middle Name Last Name

 

9 Page 5 of 50

Case number (i known)

 

Ea Explain Your Efforts to Receive a Briefing About Credit Counseling

15. Tell the court whether
you have received a
briefing about credit
counseling.

The law requires that you
receive a briefing about credit
counseling before you file for
bankruptcy. You must
truthfully check one of the
following choices. If you
cannot do so, you are not
eligible to file.

If you file anyway, the court
can dismiss your case, you
will lose whatever filing fee
you paid, and your creditors
can begin collection activities
again.

Official Form 101

About Debtor:1:

.. check one:
l received a briefing from an approved credit

counseling agency within the 180 days before |
filed this bankruptcy petition, and | received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

L) t received a briefing from an approved credit
counseling agency within the 180 days before !
filed this bankruptcy petition, but | do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
plan, if any.

CL | certify that | asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after | made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

If the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. If you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

C) tam not required to receive a briefing about
credit counseling because of:

OQ Incapacity. | have a mental illness or a mental

deficiency that makes me
incapable of realizing or making
rational decisions about finances.

LJ Disability. | My physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the internet, even after |
reasonably tried to do so.

Q Active duty. | am currently on active military
duty in a military combat zone.

If you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

About Debtor 2 (Spouse Only in a Joint Case):

You must check one:

L) I received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, and | received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

C] treceived a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, but | do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
plan, if any.

Oi certify that | asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after | made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

If the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. If you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

- C) Lam not required to receive a briefing about
credit counseling because of:

 

OQ Incapacity. | have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances.

UO Disability. | My physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the internet, even after |
reasonably tried to do so.

LI) Active duty. | am currently on active military
duty in a military combat zone.

If you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

 

Voluntary Petition for Individuals Filing for

Bankruptcy page 5

 
 

Case 19-16037 Doc 1

Debtor 1

Tonia J. Pittman

 

Filed 05/03/19 Page 6 of 50

Case number (i mown)

 

First Name

Middle Name

Last Name

ea Answer These Questions for Reporting Purposes

 

16. What kind of debts do
you have?

17. Are you filing under
Chapter 7?

Do you estimate that after
any exempt property is
excluded and
administrative expenses
are paid that funds will be
available for distribution
to unsecured creditors?

18. How many creditors do
you estimate that you
owe?

19. How much do you
estimate your assets to
be worth?

20. How much do you
estimate your liabilities
to be?

EEE sien 22.

16a. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8)
as “incurred by an individual primarily for a personal, family, or household purpose.”

LI No. Go to line 16b.
i Yes. Go to line 17.

16b. Are your debts primarily business debts? Susiness debts are debts that you incurred to obtain
money for a business or investment or through the operation of the business or investment.

4 No. Goto fine 16c.
(2 Yes. Go to line 17.

16c. State the type of debts you owe that are not consumer debts or business debts.

 

LJ No. tam not filing under Chapter 7. Go to line 18.

A Yes. | am filing under Chapter 7. Do you estimate that after any exempt property is excluded and
administrative expenses are paid that funds will be available to distribute to unsecured creditors?

No
U) Yes
i 1-49 () 1,000-5,000 (3 25,001-50,000
C3 50-99 (3 5,001-10,000 ( 50,001-100,000
(2 100-199 QI 10,001-25,000 CQ) More than 100,c00
( 200-999
4 $0-$50,000 LI $1,000,001-$10 million CJ $500,000,001-$1 bition

(2 $50,001-$100,000
CJ $100,001-$500,000
(J $500,001-$1 million

4 $0-$50,000

(I $50,001-$100,000
(3 $100,001-$500,000
(2 $500,001-$1 million

(2 $10,000,001-$50 million
CJ $50,000,001-$100 million
C) $100,000,001-$500 million

C3 $1,000,001-$10 million

( $10,000,001-$50 million
(3 $50,000,001-$100 million
() $100,000,001-$500 million

U) $1,000,000,001-$10 billion
(3 $10,000,000,001-$50 billion
(J More than $50 billion

LJ $500,000,001-$1 billion

LJ $1,000,000,001-$10 billion
CJ $10,000,000,001-$50 billion
LJ More than $50 billion

have examined this petition, and | declare under penalty of perjury that the information provided is true and

For you correct.

if | have chosen to file under Chapter 7, | am aware that | may proceed, if eligible, under Chapter 7, 11,12, or 13
of title 11, United States Code. | understand the relief available under each chapter, and | choose to proceed
under Chapter 7.

if no attorney represents me and | did not pay or agree to pay someone who is not an attomey to help me fill out
this document, | have obtained and read the notice required by 11 U.S.C. § 342(b).

| request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

understand making a false statement, concealing property, or obtaining money or property by fraud in connection
with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
18 U.S.C. §§ 152, 1341, 1519, and 3571.

x Horo Wat ®

Signature of Detter 1

Executed on pf 3d 2014

MM / DD /YYYY

Signature of Debtor 2

Executedon
MM / DD /YYYY

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 6
 

 

Case 19-16037 Doc1 Filed 05/03/19 Page 7 of 50

Debtor 1 Tonia J. Pittman

Case number (if known),

 

First Name Middle Name

For you if you are filing this
bankruptcy without an
attorney

If you are represented by
an attorney, you do not
need to file this page.

x LM pe K Led — x

Official Form 101

Last Name

The law allows you, as an individual, to represent yourself in bankruptcy court, but you
should understand that many people find it extremely difficult to represent
themselves successfully. Because bankruptcy has long-term financial and legal
consequences, you are strongly urged to hire a qualified attorney.

To be successful, you must correctly file and handle your bankruptcy case. The rules are very
technical, and a mistake or inaction may affect your rights. For example, your case may be
dismissed because you did not file a required document, pay a fee on time, attend a meeting or
hearing, or cooperate with the court, case trustee, U.S. trustee, bankruptcy administrator, or audit
firm if your case is selected for audit. If that happens, you could lose your right to file another
case, or you may lose protections, including the benefit of the automatic stay.

You must list all your property and debts in the schedules that you are required to file with the
court. Even if you plan to pay a particular debt outside of your bankruptcy, you must list that debt
in your schedules. If you do not list a debt, the debt may not be discharged. If you do not list
property or properly claim it as exempt, you may not be able to keep the property. The judge can
also deny you a discharge of all your debts if you do something dishonest in your bankruptcy
case, such as destroying or hiding property, falsifying records, or lying. Individual bankruptcy
cases are randomly audited to determine if debtors have been accurate, truthful, and complete.
Bankruptcy fraud is a serious crime; you coutd be fined and imprisoned.

If you decide to file without an attorney, the court expects you to follow the rules as if you had
hired an attorney. The court will not treat you differently because you are filing for yourself. To be
successful, you must be familiar with the United States Bankruptcy Code, the Federal Rules of
Bankruptcy Procedure, and the local rules of the court in which your case is filed. You must also
be familiar with any state exemption laws that apply.

Are you aware that filing for bankruptcy is a serious action with long-term financial and legal
consequences?

Q) No

Yes

Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are
inaccurate or incomplete, you could be fined or imprisoned?

CY No

4 Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out your bankruptcy forms?
4 No

C] Yes. Name of Person .
Attach Bankruptcy Petition Preparer's Notice, Declaration, and Signature (Official Form 119).

 

By signing here, | acknowledge that { understand the risks involved in filing without an attorney. |
have read and understood this notice, and | am aware that filing a bankruptcy case without an
attorney may cause me to lose my rights or property if | do not properly handle the case.

 

 

 

 

 

Signature of Debtdy/ Signature of Debtor 2
Date O4 36 WwW/9 Date
MM/DD /YYYY MM/ DD /YYYY
Contact phone F | / O- : 493 S/ S 7 Contact phone
Cell phone Cell phone
Email address Email address

 

Voluntary Petition for Individuals Filing for Bankruptcy page 8
 

Case 19-16037 Doc1 Filed 05/03/19 Page 8 of 50

Fill in this information to identify your case:

Debtor 4 Tonia J Pittman

First Name Middle Name Last Name

 

Debtor 2
(Spouse, if filing) First Name Middie Name

 

United States Bankruptcy Court for the: District of Maryland

Case number ~ G CQ Check if this is an
(if known) amended filing

 

Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information 12/115

 

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

Summarize Your Assets

Your assets
Value of what you own

1. Schedule A/B: Property (Official Form 106A/B)

 

4a. Copy line 55, Total real estate, from Schedule A/B eaccsccsccsscssssscvssvnssiensenssvevunesievuesinevieetessieviettsesnesiesieseeetee s_____0.00
1b. Copy line 62, Total personal property, from Schedule A/B ou... cscs escent ceestessenessnecssneesceesenscasarensiresesesseeesueeseerea $ 1,550.00
1c. Copy line 63, Total of all property ON Schedule A/B ou... .ccceccsessecsscsssseerensssenceseesenseseesaeacascesasansessseasansecsetsssasuenseteeeeseeeeees 5 1,550.00

 

 

 

| Part 2: | Summarize Your Liabilities

Your liabilities
Amount you owe
2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)

 

 

 

 

 

2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D............ $ 0.00
3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F) 8.767.10
3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F ................:.cccceeeesececesereeeeee Bn
3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F .............. eee eee + 5 40,691.00
Your total liabilities g__ 49,458.10
Summarize Your Income and Expenses

4. Schedule |: Your Income (Official Form 1061) 2 340.37
Copy your combined monthly income from line 12 Of SChECUIE I oo... cee ceccscecececesececeececceececeeeeeneeteeceseesevsessenensnsterereseseenneaes $_ «eee

5. Schedule J: Your Expenses (Official Form 106J)
2,864.00

Copy your monthly expenses from line 22c of Schedule J ooo... cece ss eeeeceeee cence serene rent ca see saesaeneeanaeeesseasinssaseusensnoneseeenerenrs $

Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical Information page 1 of 2
Case 19-16037 Doc1 Filed 05/03/19 Page 9 of 50

Debtor 1 Tonia J Pittman Case number (i known)

First Name Middle Name Last Name

last Answer These Questions for Administrative and Statistical Records

 

6. Are you filing for bankruptcy under Chapters 7, 11, or 13?

LI No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.

W ves

7. What kind of debt do you have?

Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal,

family, or household purpose.” 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

Cl Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit

this form to the court with your other schedules.

8. From the Statement of Your Current Monthly income: Copy your total current monthly income from Official

 

 

 

 

 

 

 

Form 122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14. $ 3,489.57
9. Copy the following special categories of claims from Part 4, line 6 of Schedule E/F.
Total claim
From Part 4 on Schedule E/F, copy the following:
9a. Domestic support obligations (Copy line 6a.) $ 0.00
9b. Taxes and certain other debts you owe the government. (Copy line 6b.) $ 8,767.10
9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.) $ 0.00
9d. Student loans. (Copy line 6f) $ 0.00
9e. Obligations arising out of a separation agreement or divorce that you did not report as $ 0.00
priority claims. (Copy line 6g.)
9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.) +$% 0.00
9g. Total. Add lines 9a through 9f. $ 8,767.10
Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical Information page 2 of 2

 
 

I

Case 19-16037 Doc1 Filed 05/03/19 Page 10 of 50

Fill in this information to identify your case and this filing:

Debtor: _Tonia

First Name z . ° Pay an

 

Debtor 2
(Spouse, ff filing) First Name Middle Name

 

United States Bankruptcy Court for the: District of Maryland

Case number

 

CL} Check if this is an
amended filing

 

 

Official Form 106A/B
Schedule A/B: Property 42/15

In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the
category where you think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally
responsible for supplying correct information. If more space Is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known). Answer every question.

 

 

clam Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

 

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

Wi No. Go to Part 2.
CD Yes. Where is the property?

What is the property? Check all that apply. Do not deduct secured claims or exemptions. Put
) Single-family home the amount of any secured claims on Schedule D:

 

 

 

 

 

 

 

1.1. Sanit ku uli Creditors Who Have Claims Secured by Property.
Street address, if available, or other description U1 Duplex oF multi-unit building
CJ Condominium or cooperative Current value of the Current value of the
QO) Manufactured or mobile home entire property? portion you own?
() Land $ $
C2 investment property
- {2 timeshare Describe the nature of your ownership
City State ZIP Code Q) other interest (such as fee simple, tenancy by
the entireties, or a life estate), if known.
Who has an interest in the property? Check one.
L) Debtor 4 only
County LY Debtor 2 only
U) Debtor 4 and Debtor 2 only LI) Check if this is community property

CJ At least one of the debtors and another (see instructions)

Other information you wish to add about this item, such as local
property identification number:

 

If you own or have more than one, list here:

What is the property? Check all that apply. Do not deduct secured claims or exemptions. Put
Q Single-family home the amount of any secured claims on Schedule D:

 

 

 

 

 

 

 

1.2. 5 anit by ili Creditors Who Have Claims Secured by Property.
Street address, if available, or other description u Duplex or mutt unit building
C} Condominium or cooperative Current value of the Current value of the
(Manufactured or mobile home entire property? portion you own?
2) tand $ $
UO investment property
Describe the nature of your ownership
City State ZIP Code 5 Timeshare interest (such as fee simple, tenancy by
Other the entireties, or a life estate), if known.
Who has an interest in the property? Check one.
CJ Debtor 1 only
County CJ Debtor 2 only
(J Debtor 1 and Debtor 2 only QQ) Check if this is community property
(1 At least one of the debtors and another (see instructions)

Other information you wish to add about this item, such as focal
property identification number:

 

Official Form 106A/B Schedule A/B: Property page 1
 

Case 19-16037 Doc 1

Debtor1 _1onia J

 

Pittman

 

First Name Middle Name

1.3.
Street address, if available, or other description

 

Last Name

 

 

State ZIP Code

 

County

. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for Pages
you have attached for Part 1. Write that number here. ............00...0..ccccccccecececcessenevensccceceseeececenscssceteestusasesecessees >

BERRA vescrive Your Vehicles

What is the property? Check ail that apply.
U Single-family home

(J Dupiex or multi-unit buitding

(2 condominium or cooperative

CQ Manufactured or mobile home

QO) Lana

(investment property

C) Timeshare

CJ other

 

Who has an interest in the property? Check one.
(J Debtor 4 only

(2 Debtor 2 only

UY Debtor 4 and Debtor 2 only

CJ At least one of the debtors and another

Case number (i known)

Filed 05/03/19 Page 11 of 50

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

$. $
Describe the nature of your ownership

interest (such as fee simple, tenancy by
the entireties, or a life estate), if known.

 

OQ] check if this is community property
{see instructions)

Other information you wish to add about this item, such as focal

property identification number:

 

 

5 0.00

 

 

 

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles
you own that someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

i No
() Yes

3.1. Make:
Model:
Year.
Approximate mileage:

Other information:

If you own or have more than one, describe here:

3.2. Make:
Model:
Year:
Approximate mileage:
Other information:

Official Form 106A/B

Who has an interest in the property? Check one.
C) Debtor 1 only

U Debtor 2 only

L) Debtor 1 and Debtor 2 only

() At least one of the debtors and another

C1 Check if this is community property (see
instructions)

Who has an interest in the property? Check one.
C2 Debtor 1 only

LY Debtor 2 only

(3 bebtor 4 and Debtor 2 only

() At teast one of the debtors and another

L) Check if this is community property (see
instructions)

Schedule A/B: Property

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

Do not deduct secured claims or exemptions. Put
the amount of any secured cdaims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value ofthe Current value of the
entire property? portion you own?

page 2
Case 19-16037 Doc 1

 

 

Who has an interest in the property? Check one.

Debtor1 Tonia J Pittman
First Name Middle Name
3.3. Make:
Model: (2) debtor 1 only
(J Debtor 2 only
Year:

Approximate mileage:

Other information:

3.4. Make:
Model:
Year:
Approximate mileage:
Other information:

C Debtor 1 and Debtor 2 only
C1 At teast one of the debtors and another

U] Check if this is community property (see
instructions)

Who has an interest in the property? Check one.

() Debtor 4 only

(3 debtor 2 only

(3 Debtor 1 and Debtor 2 only

( At least one of the debtors and another

(1 Check if this is community property (see
instructions)

Case number (i known)

Filed 05/03/19 Page 12 of 50

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

No
(2 Yes

4.1. Make:
Model:
Year:

Other information:

If you own or have more than one, list here:

4.2. Make:
Model:

Year:

Who has an interest in the property? Check one.
(J Debtor 4 only

QI Debtor 2 only

C] Debtor 1 and Debtor 2 only

(J At feast one of the debtors and another

1) Check if this is community property (see
instructions)

Who has an interest in the property? Check one.
C2 debtor 4 onty

LI) Debtor 2 only

(2 Debtor 1 and Debtor 2 only

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the

 

. entire pro ? rtion you own?
Other information: (J At least one of the debtors and another Property po y
CU) Check if this is community property (see 8 §
instructions)
5. Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for pages 0.00
you have attached for Part 2. Write that mumber Were o.oo ccc ceccceccccscnscsccoseccssssecsessesecsvesssrssssssesestivecetseststesseeceeseetteseese >

Official Form 106A/B

Schedule A/B: Property

 

page 3

 
 

Case 19-16037 Doc1 Filed 05/03/19 Page 13 of 50

Debtor 1 Tonia J Pittman Case number (i known)

 

 

First Name Middie Name Last Name

iclasse Describe Your Personal and Household items

 

Do you own or have any legal or equitable interest in any of the following items?

6. Household goods and furnishings
Examples: Major appliances, furniture, linens, china, kitchenware

U2 No
i Yes. Describe......... miscellaneous furniture, appliances, kitchenwares, linens,china, bedding,
tables, lamps, pots and pans, etc
7. Electronics

Examples: Televisions and radios; audio, video, stereo, and digital equipment: computers, printers, scanners; music
collections; electronic devices including cell phones, cameras, media players, games

U3 No
id Yes. Describe......... television, computer, cellphone, dvd player

8. Collectibles of value

Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects;
stamp, coin, or baseball card collections; other collections, memorabilia, collectibles
id No

Q Yes. Describe..........

9. Equipment for sports and hobbies

Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes
and kayaks; carpentry tools; musical instruments

id No
C} Yes. Describe..........

10. Firearms
Examples: Pistols, rifles, shotguns, ammunition, and related equipment
No
U) Yes. Describe..........

11. Clothes
Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
C No
14 Yes. Describe.......... woman's everyday clothes including pants, shirts, skirts, dresses, shoes, coats,
shoes, other miscellaneous items
12. Jewelry
Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems,
gold, silver
C) No
4 Yes. Describe......

“jewelry, costume jewelry, earrings, watches
13. Non-farm animals ‘
Examples: Dogs, cats, birds, horses

44 No
() Yes. Describe...........

14. Any other personal and household items you did not already list, including any health aids you did not list

id No

C) Yes. Give specific
information. ..............

15. Add the dollar value of ali of your entries from Part 3, including any entries for pages you have attached
for Part 3. Write that mummber Mere occ ccc ccesecsssssssssssesosusesseesssnssessesestssusstssssicessessivssistvicsestesusesessssieeseseseececs >

Official Form 106A/B Schedule A/B: Property

Current value of the
portion you own?

Do not deduct secured claims
or exemptions.

$ 1,000.00

$ 120.00
$
3
$

$ 400.00

$ 30.00

 

§ 1,550.00

 

 

page 4

 
 

 

Case 19-16037 Doc1 Filed 05/03/19 Page 14 of 50

 

 

 

 

 

 

 

 

 

 

 

 

 

Debtor 1 Tonia J Pittman Case number (# mown)
First Name Middle Name Last Name
| art: | Describe Your Financial Assets
Do you own or have any legal or equitable interest in any of the following? Current value of the
portion you own?
Do not deduct secured claims
or exemptions.
16. Cash
Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
id No
OD YES occ rettntetetnetntnineenenatinieuniteiniticnesiniaitnisestisrnneineeteistniemusssaee Cash: $ 0.00
17. Deposits of money
Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses,
and other similar institutions. If you have multiple accounts with the same institution, list each.
LY No
WA Yes oe Institution name:
17.1. Checking account: Bank of America $ 4.50
17.2. Checking account: $
17.3. Savings account: $
17.4. Savings account: $
17.5. Certificates of deposit: $
17.6. Other financial account: $
17.7. Other financial account: 3.
17.8. Other financial account: $
17.9, Other financial account: $

18. Bonds, mutual funds, or publicly traded stocks
Examples: Bond funds, investment accounts with brokerage firms, money market accounts

No
CO Yes. Institution or issuer name:

 

 

 

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in
an LLC, partnership, and joint venture

 

 

iJ No Name of entity: % of ownership:
( Yes. Give specific 0% %
information about 0%
them... ° %
0% %

 

Official Form 106A/B Schedule A/B: Property page 5
 

Case 19-16037 Doc1 Filed 05/03/19 Page 15 of 50

Debtor 1 Tonia J Pittman Case number (i known),

First Name Middie Name Last Name

20. Government and corporate bonds and other negotiable and non-negotiable instruments

Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.

No
L) Yes. Give specific _ !ssuer name:
information about

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

HNOM 0 cece $
$
$

21. Retirement or pension accounts
Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
No
CI) Yes. List each

account separately. Type of account: Institution name:

401(k) or similar plan: $
Pension plan: $
IRA: $
Retirement account: $
Keogh: $
Additional account: $
Additional account: $
22. Security deposits and prepayments

Your share of all unused deposits you have made so that you may continue service or use from a company

Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications

companies, or others

id No

CD Yes. ccc Institution name or individual:
Hectric: $
Gas: $
Heating oi: $
Security deposit on rental unit: $
Prepaid rent: $
Telephone: $
Water: $
Rented furniture: $
Other. 5

23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
Wd No
i 7 Issuer name and description:
$
$

 

Official Form 106A/B Schedule AJB: Property

 

page 6
 

Case 19-16037 Doc1 Filed 05/03/19 Page 16 of 50

Debtor 4 Tonia J Pittman Case number (if known)

First Name Middie Name Last Name

24. interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
Wd No

DVS eens institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

 

 

 

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers
exercisable for your benefit

YW No

Q) Yes. Give specific
information about them.... $

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
Examples: internet domain names, websites, proceeds from royalties and licensing agreements

UW no

U Yes. Give specific
information about them.... $

27. Licenses, franchises, and other general intangibles
Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses

No
LY Yes. Give specific
information about them.... $
Money or property owed to you? Current value of the
portion you own?
Do not deduct secured
claims or exemptions.

28. Tax refunds owed to you

W no
CJ Yes. Give specific information

Federal:
about them, including whether ere
you already filed the returns State:
and the tax years...

Local:

29. Family support
Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement

No
UI Yes. Give specific information..............

Alimony: $
Maintenance: $
Support: $
Divorce settlement: $
Property settlement: $
30. Other amounts someone owes you
Examples: Unpaid wages, disability insurance paymenis, disability benefits, sick pay, vacation pay, workers’ compensation,
Social Security benefits; unpaid loans you made to someone else
W No
Q) Yes. Give specific information............... :

Official Form 106A/B Schedule A/B: Property page 7
 

Case 19-16037 Doc1 Filed 05/03/19 Page 17 of 50

Debtor 1 Tonia J Pittman Case number (# known)

First Name Middle Name Last Name

31. Interests in insurance policies ;
Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter’s insurance

Wi no

(I Yes. Name the insurance company

. “ Company name: Beneficiary: Surrender or refund value:
of each policy and list its value. ...

 

 

 

32. Any interest in property that is due you from someone who has died

if you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive
property because someone has died.

i4@ No

LI Yes. Give specific information..............

33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
Examples: Accidents, employment disputes, insurance claims, or rights to sue

i@ No
C Yes. Describe each claim...

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights
to set off claims

i@ No
(3 Yes. Describe each claim...

35. Any financial assets you did not already list

id No
( Yes. Give specific information............

 

36. Add the dollar value of ail of your entries from Part 4, including any entries for pages you have attached
for Part 4. Write that number here cewssssnsnvtinsstannennnnnte ssi > Is 0.00

 

 

 

co Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

 

37.Do you own or have any legal or equitable interest in any business-related property?
No. Go to Part 6.
Q) Yes. Go to fine 38.

Current value of the
portion you own?

Do not deduct secured claims
or exemptions.
38. Accounts receivable or commissions you already earned
No
() Yes. Describe.......
$

39. Office equipment, furnishings, and supplies
Examples: Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones, desks, chairs, electronic devices

ia No
U) Yes. Describe....... $

Official Form 106A/B Schedule A/B: Property page 8
Case 19-16037 Doc1 Filed 05/03/19 Page 18 of 50

Debtor1 Tonia J Pittman Case number (i known)
First Name Middle Name Last Name

40. Machinery, fixtures, equipment, supplies you use in business, and tools of your trade

WW No

C) Yes. Describe ....... $
41. Inventory

Wd No

CQ) Yes. Describe....... $

42. Interests in partnerships or joint ventures

if No
QQ Yes. Describe.......

 

 

Name of entity: % of ownership:
% $
% $
% $

 

43. Customer lists, mailing lists, or other compilations

 

 

 

 

 

 

 

fd No
Q) Yes. Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?
i@ No
QJ Yes. Deseribe........
$
44. Any business-related property you did not already list
4d No
C} Yes. Give specific 5
information .........
$.
$
$
$
3%.
45. Add the dollar value of alt of your entries from Part 5, including any entries for pages you have attached $ 0.00
for Part 5. Write that mummber Mere occ cee ecseesssssesssnessssssssesserseesuscsusessessocesssesesassesustssessansrasestsuscesensevsstssauessuvssunvaesaeesees > oo

 

 

 

Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an interest In.
If you own or have an interest in farmland, list it in Part 1.

 

46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
iif No. Go to Part 7.
UI Yes. Go to line 47.

Current value of the
portion you own?

Do not deduct secured claims
or exemptions.
47, Farm animals
Examples: Livestock, poultry, farm-raised fish
No
i  (-
$

Official Form 106A/B Schedule A/B: Property page 9
 

Case 19-16037 Doc1 Filed 05/03/19 Page 19 of 50

Debtor1 Fonia J Pittman

First Name Middle Name Last Name

Case number (# known)

 

48. Crops--either growing or harvested

Wd No

C} Yes. Give specific
information.............. $

 

49. Farm and fishing equipment, implements, machinery, fixtures, and tools of trade

 

 

 

 

 

 

 

 

 

 

 

 

W No
7
$
50. Farm and fishing supplies, chemicats, and feed
Wd No
CB Yes ccc
$
51. Any farm- and commercial fishing-related property you did not already list
i No
(I Yes. Give specific
information. ............ $
52. Add the dollar value of all of your entries from Part 6, including any entries for pages you have attached $ 0.00
for Part 6. Write that mumber fete 0... cccccccssceccssssssssssssesssevesssusvenssssutsessusopseavisecessessstsapsasassassisisisisiestetieiiest es tees cscs > re
Describe All Property You Qwn or Have an Interest in That You Did Not List Above
53. Do you have other property of any kind you did not already list?
Examples: Season tickets, country club membership
J No
Q) Yes. Give specific
information. ............
54. Add the dollar value of all of your entries from Part 7. Write that number here > s__——~.00
List the Totals of Each Part of this Form
55. Part 1: Total real estate, Fme 2 ooo ec cece ccessesnsssesecsossssnusevecssssssesssuuesesusasssasasusassatssisasasasessssisisiveveesisetsesisesistietee coe > $ 0.00
56. Part 2: Total vehicles, line 5 $ 0.00
57. Part 3: Total personal and household items, line 15 $ 1,550.00
58. Part 4: Total financial assets, line 36 $ 0.00
59. Part 5: Total business-related property, line 45 $ 0.00
60. Part 6: Total farm- and fishing-related property, line 52 $ 0.00
61. Part 7: Total other property not listed, line 54 +5 0.00
62. Total personal property. Add lines 56 through 61. 0.0.0.0... $ 1,550.00 Copy personal property total > +#§ 1,550.00
63. Total of all property on Schedule AJB. Add line 55 + lime 62.00.0002... eccscccccccccccsecssesssscsseascsssusssssesesesstecoeseesesteeseeeeeccce $ 1,550.00

 

 

 

Official Form 106A/B Schedule A/B: Property page 10
 

Case 19-16037 Doc1 Filed 05/03/19 Page 20 of 50

Fill in this information to identify your case:

Debtor 1 Tonia Pittman
First Name Last Name

 

Debtor 2
(Spouse, if filing) First Name Middle Name

 

United States Bankruptcy Court for the: District of Maryland

Case number ( Check if this is an
{if known) amended filing

 

 

Official Form 106C
Schedule C: The Property You Claim as Exempt 12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information.
Using the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more
space is needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write
your name and case number (if known).

 

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount
of any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt
retirement funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that
limits the exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption
would be limited to the applicable statutory amount.

identify the Property You Claim as Exempt

 

1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

© You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
(J You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

Brief description of the property and line on —_ Current value of the Amount of the exemption you claim Specific laws that allow exemption

 

 

 

 

Schedule A/B that lists this property portion you own
Copy the value from Check only one box for each exemption.
Schedule A/B
Brief woe
description: househoid/furnishing $1,000.00 Ms 1,000.00
. (2 100% of fair market value, up to
Line from
Schedule A/B: any applicable statutory limit
Brief .
description: electronics $120.00 3 120.00
Line from L} 100% of fair market value, up to
Schedule A/B: — any applicable statutory limit
Brief :
description: Glothing ss § 400.00 Ws 400.00
Line from 0 100% of fair market value, up to
Schedule A/B: any applicable statutory limit

3. Are you claiming a homestead exemption of more than $155,675?
(Subject to adjustment on 4/01/16 and every 3 years after that for cases filed on or after the date of adjustment.)
W no
C2 Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
wf No
Q) Yes

Official Form 106C Schedule C: The Property You Claim as Exempt page 1 of ___
 

 

Case 19-16037 Doc1 Filed 05/03/19 Page 21 of 50

Debtor 1 Tonia J Pittman Case number (i known)
First Name Middle Name Last Name

part: | Additional Page

Brief description of the property and line Current value of the = Amount of the exemption you claim Specific laws that allow exemption

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

on Schedule A/B that lists this property portion you own
Copy the value from Check only one box for each exemption
Schedule A/B
Brief :
description: jewelry og 30.00 ws 30.00
Line from LJ 100% of fair market value, up to
Schedule A/B: any applicable statutory limit
Brief
description: $ Os
Line from C) 400% of fair market value, up to
Schedule A/B:_ ——~— any applicable statutory limit
Brief
description: $ Lis
Line from C2 100% of fair market value, up to
Schedule A/B:. ———— any applicable statutory limit
Brief
description: ———______._ § Os
Line from L) 100% of fair market value, up to
Schedule A/B: any applicable statutory limit
Brief
description: $ Os
Line from CJ 100% of fair market value, up to
Schedule A/B7. ———— any applicable statutory limit
Brief
description: $ Qs
Line from (J 100% of fair market value, up to
Schedule A/B:. any applicable statutory limit
Brief
description: $ O¢$
Line from C3 100% of fair market value, up to
Schedule A/B: any applicable statutory limit
Brief
description: $ Cs
Line from CJ 100% of fair market value, up to
Schedule A/B: ———— any applicable statutory limit
Brief
description: ——_____ § Os
Line from C 100% of fair market value, up to
Schedule A/B: ~~—_ any applicable statutory limit
Brief
description: § Os
tine kon CJ 100% of fair market value, up to
Schedule A/B: any applicable statutory limit
Brief
description, § ——————__—_——___ § Us
Line from L) 100% of fair market value, up to
Schedule A/B:_ ———— / any applicable statutory limit
Brief
description, § —————————__—___ 8 Os
Line from () 100% of fair market value, up to
Schedule A/B: — any applicable statutory limit

Official Form 106C Schedule C: The Property You Claim as Exempt page 2. of __
Case 19-16037 Doc1_ Filed 05/03/19

Fill in this information to identify your case:

Pittman

Last Name

Tonia

First Name

Debtor 1

 

Debtor 2
(Spouse, if filing) First Name

 

Middie Name

United States Bankruptcy Court for the; District of Maryland

Case number
(if known)

 

 

 

Official Form 106D

Page 22 of 50

CJ Check if this is an
amended filing

Schedule D: Creditors Who Have Claims Secured by Property

12/16

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct

information. if more space is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any

additional pages, write your name and case number (if known).

1. Do any creditors have claims secured by your property?

Wf No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.

() Yes. Fill in all of the information below.

EEE ise All Secured Claims

 

 

 

 

 

 

 

 

 

 

 

Column A Column B Column C
2, List all secured claims. If a creditor has more than one secured ciaim, list the creditor separately amount of claim _— Value of collateral. Unsecured
for each claim. |f more than one creditor has a particular claim, list the other creditors in Part 2. Do not deduct the that supports this “portion
As much as possible, list the claims in alphabetical order according to the creditor's name. value of collateral. claim if any
Describe the property that secures the claim: $ $ $
Creditors Name
Number Street
As of the date you file, the claim is: Check all that apply.
Q Contingent
QO Unliquidated
City State ZIP Code Q Disputed
Who owes the debt? Check one. Nature of lien. Check all that apply.
Q) Debtor 1 only C1 An agreement you made {such as mortgage or secured
1 Debtor 2 only car loan)
(2 Debtor 4 and Debtor 2 only Q) Statutory lien (such as tax lien, mechanic’s lien)
C) Atteast one of the debtors and another 1 Judgment jien from a lawsuit
C2 Other (including a right to offset)
QO) Check if this claim relates to a
community debt
Date debt was incurred Last 4 digits of accountnumber
[2.2] Describe the property that secures the claim: $ $ $
Creditors Name
Number Street
As of the date you file, the claim is: Check all that apply.
() Contingent
QO} untiquidated
City State ZIP Code Q disputed
Who owes the debt? Check one. Nature of lien. Check all that apply.
O21 Debtor 1 only Q) An agreement you made (such as mortgage or secured
Q Debtor 2 only car loan)

C1 Debtor 1 and Debtor 2 only
C) Atleast one of the debtors and another

(2 Check if this claim relates to a
community debt

Date debt was incurred

 

Add the dolfar value of your entries in Column A on this page. Write that number here:

Official Form 106D

Schedule D: Creditors Who Have Claims Secured by Property

(Q2 Statutory fien (such as tax tien, mechanic's lien)
QO) Judgment lien from a lawsuit
QQ other (including a right to offset)

Last 4 digits of account number ___

——

page lof
 

Case 19-16037 Doc 1

Fill in this information to identify your case:

Debtor 4 Tonia J

Filed 05/03/19 Page 23 of 50

Pittman

 

First Name Middle Name

Debtor 2

Last Name

 

(Spouse, if filing) First Name Middle Name

United States Bankruptcy Court for the; District of Maryland

Case number

 

(If known)

 

 

Official Form 106E/F

 

Schedule E/F: Creditors Who Have Unsecured Claims

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule
A/B: Property (Official Form 106A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any
creditors with partially secured claims that are listed in Schedule D: Creditors Who Have Claims Secured by Property. if more space is
needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach the Continuation Page to this page. On the top of
any additional pages, write your name and case number (if known).

| Pact 4: | List All of Your PRIORITY Unsecured Claims

 

(J Check if this is an
amended filing

12/15

 

1. Do any creditors have priority unsecured claims against you?

CL] No. Go to Part 2.
wi Yes.

2. List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For
each claim listed, identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and show both priority and
nonpriority amounts. As much as possible, list the claims in alphabetical order according to the creditor's name. If you have more than two priority
unsecured claims, fill out the Continuation Page of Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.

(For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)

 

 

 

 

 

 

 

 

 

 

 

 

21 .
Internal Revenue Service
Priority Creditors Name
Box 7317
Number Street
Philadelphia PA 19101
City State ZIP Code
Who incurred the debt? Check one.
Q) Debtor 1 only
(2 Debtor 2 only
(J Debtor 1 and Debtor 2 only
Q At least one of the debtors and another
O Check if this claim is for a community debt
Is the claim subject to offset?
QO) Ne
QO) Yes
2 | Comptroller of Maryland
Priority Creditor's Name
110 Carroll Street
Number Street
Annapolis MD 21411
City State ZP Code
Who incurred the debt? Check one.
U) Debtor 1 only
() Debtor 2 only

(3 Debtor 14 and Debtor 2 only
Q) At least one of the debtors and another

QO) Check if this claim is for a community debt

Is the claim subject to offset?
C No
Yes

Official Form 106E/F

Total claim Priority Nonpriority
amount amount
Last 4 digits of account number ___ $__4,458.10$ 4.458.105 __

When was the debt incurred?

As of the date you file, the claim is: Check all that apply.
Q Contingent

(2 Unliquidated

Q Disputed

Type of PRIORITY unsecured claim:

C) Domestic support obligations

(J Taxes and certain other debts you owe the government

(1 Claims for death or persona! injury while you were
intoxicated

C) Other. Specify

 

Last 4 digits ofaccountnumber = og

4,309.00 , 4,309.00 ,

 

When was the debt incurred?

As of the date you file, the claim is: Check all that apply.
| Contingent

U2 Unliquidated

Disputed

Type of PRIORITY unsecured claim:

(2 Domestic support obligations

O) Taxes and certain other debts you owe the government

O claims for death or personal injury while you were
intoxicated

CE other. Specify

 

Schedule E/F: Creditors Who Have Unsecured Claims

page 1of_
 

Case 19-16037 Doc 1

Debtor 1 Tonia J Pittman

 

First Name Middie Name Last Name

 

Filed 05/03/19 Page 24 of 50

Case number (i known)

Ea Your NONPRIORITY Unsecured Claims — Continuation Page

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth. Total claim

L_| Credit Acceptance Corporation

 

 

 

Nonpriority Creditor's Name

25505 W 12 Mile

Number Street

Southfield Mi 48034
City State ZIP Code

Who incurred the debt? Check one.

L} Debtor 4 only

C2 Debtor 2 only

C} Debtor 1 and Debtor 2 only

CQ) At teast one of the debtors and another

O Check if this ctaim is for a community debt
Is the claim subject to offset?

QO) No
UO) Yes

Santander Consumer USA

 

Nonpriority Creditor’s Name

8585 N Stemmons Fwy Ste 1100-N

 

 

Number Street
Dallas TX 75247
City State ZIP Code

Who incurred the debt? Check one.

CJ Debtor 1 only

O2 Debtor 2 only

C2 Debtor 1 and Debtor 2 only

C) At least one of the debtors and another

QO Check if this claim is for a community debt

{s the claim subject to offset?

QO) No
QO Yes

Capital One Auto Finance

 

 

 

Nonpriority Creditors Name

Box 259407

Number Street

Plano TX 75025
City State ZIP Code

Who incurred the debt? Check one.

C2) Debtor 1 only

UO Debtor 2 only

C) Debtor 1 and Debtor 2 only

CQ) At least one of the debtors and another

QO) Check if this claim is for a community debt
Is the claim subject to offset?

Qi No
0) Yes

Official Form 106E/F

Last 4 digits of account number X X 3 5 ¢ 10,169.00

When was the debt incurred?

As of the date you file, the claim is: Check all that apply.

(2 Contingent
(J unliquidated
Q2 Disputed

Type of NONPRIORITY unsecured claim:

(Student loans

QO Obligations arising out of a separation agreement or divorce that
-you did not report as priority claims

L) Debts to Pension or profit-sharing plans, and other similar debts

2 other. Specify.

 

Last 4 digits of account number 1 0 0 O- $10,617.00

When was the debt incurred?

As of the date you file, the claim is: Check all that apply.

O Contingent
CQ Untiquidated
QO Disputed

Type of NONPRIORITY unsecured claim:

{2 Student toans

Q Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

C Debts to pension or profit-sharing plans, and other similar debts

C2 Other. Specify.

 

15,782.00
Last 4 digits of account number 1 0— 0. A s$—

When was the debt incurred?

As of the date you file, the claim is: Check all that apply.

QO Contingent
QO) Unliquidated
( Disputed

Type of NONPRIORITY unsecured claim:

(2 Student loans

QO Obligations arising out of a separation agreement or divorce that
you did not report as priority caims

CQ) Debts to pension or profit-sharing plans, and other similar debts

C2 Other. Specify

 

Schedule E/F: Creditors Who Have Unsecured Claims page__ of
Case 19-16037 Doc1 Filed 05/03/19 Page 25 of 50

Debtor1 - ronia J Pittman

First Name Middle Name Last Name

Case number (# known)

 

List All of Your NONPRIORITY Unsecured Claims

 

3. Do any creditors have nonpriority unsecured claims against you?

 

C1 No. You have nothing to report in this part. Submit this form to the court with your other schedules.

Yes

4, List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one
nonpriority unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already
included in Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.If you have more than three nonpriority unsecured

claims fill out the Continuation Page of Part 2.

fa | Capital One Bank USA NA

 

Nonpriority Creditors Name

 

 

box 85015

Number Street

Richmond VA 23285
City State ZIP Cade

Who incurred the debt? Check one.

Q Debtor 1 only

J Debtor 2 only

(J) Debtor 1 and Debtor 2 only

() At teast one of the debtors and another

2 Check if this claim is for a community debt

Is the claim subject to offset?
OQ) No
(2 Yes

Credit One Bank

 

Nonpriority Creditor’s Name

6801 S Cimarron Rd

 

Number Street

 

Las Vegas NV 89113

City State ZIP Code

Who incurred the debt? Check one.

Q] Debtor 1 only

(2 Debtor 2 only

(2 Debtor 1 and Debtor 2 only

(2 At least one of the debtors and another

QO) Check if this claim is for a community debt

Is the claim subject to offset?
QO No
CI Yes

he | First Premier

Nonpriority Creditors Name

3820 N Louise Ave

 

Number Street

Sioux Falls SD 57107

 

City State ZIP Code

Who incurred the debt? Check one.

(2 Debtor 1 only

() Debtor 2 only

C) Debtor 1 and Debtor 2 only

() At least one of the debtors and another

Q) Check if this claim is for a community debt

{s the claim subject to offset?
Q No
QC Yes

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

Total claim

Last 4 digits of account number _/ 5 2 0 $ 583.00

When was the debt incurred?

As of the date you file, the claim is: Check ail that apply.

QQ) Contingent
(2 Untiquidated
Q Disputed

Type of NONPRIORITY unsecured claim:

Student loans

QO Obligations arising out of a separation agreement or divorce
that you did not report as priority caims

O Debts to pension or profit-sharing pians, and other similar debts

CJ other. Specify

 

Last 4 digits of account number 9 6 O 9 s_— 651.00
When was the debt incurred?

As of the date you file, the claim is: Check all that apply.

QO Contingent
CJ Unliquidated
U2 Disputed

Type of NONPRIORITY unsecured claim:

(2 Student loans

Q Obligations arising out of a separation agreement or divorce
that you did not report as priority daims

U2 Debts to pension or profit-sharing plans, and other similar debts

1 Other. Specify

 

Last 4 digits of account number 6 8 4 0 856.00
When was the debt incurred?

As of the date you file, the claim is: Check all that apply.

1 Contingent
Q) unliquidated
U2 Disputed

Type of NONPRIORITY unsecured claim:

() Student loans

Q Obligations arising out of a separation agreement or divorce
that you did not report as priority claims

QO Debts to pension or profit-sharing plans, and other similar debts

O other. Specify

 

page of_
Case 19-16037 Doc 1

Debtor1 Tonia J Pittman

 

First Name Middie Name Last Name

Filed 05/03/19 Page 26 of 50

Case number (i known}

ea Your NONPRIORITY Unsecured Claims — Continuation Page

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth. Total claim

[| Acceptance Now

 

 

 

Nonpriority Creditors Name

5501 Headquarters Drive

Number Street

Plano TX 75024
City State 2iP Code

Who incurred the debt? Check one.

Q) Debtor 1 only

Q) Debtor 2 only

(CY Debtor 1 and Debtor 2 only

Cl At least one of the debtors and another

O Check if this claim is for a community debt

is the claim subject to offset?

3 No
U0 Yes

Midland Funding

 

 

 

Nonpriority Creditors Name

2365 Northside Dr Ste 30

Number Street

San Diego CA 92108
City State ZIP Code

Who incurred the debt? Check one.

C2 Debtor 1 only

C2 Debtor 2 only

U) Debtor 1 and Debtor 2 only

(C2 At least one of the debtors and another

C) Check if this claim is for a community debt
ts the claim subject to offset?

Ui No
Q) Yes

Midwest Recovery Systems LLC

 

 

 

Nonpriority Creditor's Name

514 Earth City Plaza , Suite 100

Number Street

Earth City MO 63045
City State ZIP Code

Who incurred the debt? Check one.

(2) Debtor 1 only

QO) Debtor 2 only

O Debtor 1 and Debtor 2 only

(2 At least one of the debtors and another

O Check if this claim is for a community debt

Is the claim subject to offset?

U No
CI) Yes

Official Form 106E/F

Last 4 digits of account number 0 3 9 0 $ 570.00

When was the debt incurred?

As of the date you file, the claim is: Check all that apply.

O Contingent
(J Unliquidated
() Disputed

Type of NONPRIORITY unsecured claim:

CJ Student ioans

Q Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

O debts to pension or profit-sharing plans, and other similar debts

OQ other. Specify.

 

Last 4 digits of account number 6 8 1 2 3 ___ 670.00
When was the debt incurred?

As of the date you file, the claim is: Check all that apply.

QQ Contingent
QO) Unliquidatea
OQ Disputed

Type of NONPRIORITY unsecured claim:

Student loans

Q Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

O) Debts to pension or profit-sharing plans, and other similar debts

Cl) other. Specify

415.00
Last 4 digits of accountnumber 0 8 OQ 1. $n

When was the debt incurred?

As of the date you file, the claim is: Check all that apply.

QO Contingent
(J Unliquidated
CI Disputed

Type of NONPRIORITY unsecured claim:

LJ Student toans

Q Obligations arising out of a separation agreement or divorce that
you did not report as priority daims

L) Debts to pension or profit-sharing plans, and other similar debts

Q) other. Specify.

Schedule E/F: Creditors Who Have Unsecured Claims page__of_
 

 

Case 19-16037 Doc 1

Debtor1 Tonia J Pittman

 

First Name Middle Name Last Name

Filed 05/03/19 Page 27 of 50

Case number (# known)

Ee Your NONPRIORITY Unsecured Claims — Continuation Page

 

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth. Total claim

[| Security Credit Services

 

 

 

Nonpriority Creditor’s Name

306 Enterprises Drive

Number Street

Oxford MS 38655
City State ZIP Code

Who incurred the debt? Check one.

Q) Debtor 1 only

Q] Debtor 2 only

CJ Debtor 1 and Debtor 2 only

(J At least one of the debtors and another

QO) Check if this claim is for a community debt

 

 

 

Is the claim subject to offset?

QO No ,

QO) yes

Nonpriority Creditors Name

Number Street

City State ZIP Code

Who incurred the debt? Check one.

CI Debtor 1 only

(I Debtor 2 only

CJ Debtor 1 and Debtor 2 only

CJ At least one of the debtors and another

O Check if this claim is for a community debt

 

 

 

Is the claim subject to offset?

QO} No

QO Yes

Nonpriority Creditor's Name

Number Street

City State ZIP Code

Who incurred the debt? Check one.

Debtor 1 only

LY Debtor 2 only

Q] Debtor 1 and Debtor 2 only

C2 At least one of the debtors and another

QO) Check if this claim is for a community debt
Is the claim subject to offset?

C2 No
WJ Yes

Official Form 106E/F

Last 4 digits of account number 2. 9 4 7_ 3 _ 378.00

When was the debt incurred?

As of the date you file, the claim is: Check all that apply.

O Contingent
C) Unliquidated
QO} Disputed

Type of NONPRIORITY unsecured claim:

CJ Student toans

Q Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

U2 Debts to Pension or profit-sharing plans, and other similar debts

QO) other. Specify

Last 4 digits of account number ___

— —— __ $

When was the debt incurred?

As of the date you file, the claim is: Check all that apply.

Q Contingent
U) Unliquidated
CO Disputed

Type of NONPRIORITY unsecured claim:

(2 Student loans

Q Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

O debts to pension or profit-sharing plans, and other similar debts

C} Other. Specify

 

Last 4 digits of account number ___

When was the debt incurred?

As of the date you file, the claim is: Check ail that apply.

O Contingent
C2 Unliquidated
Q Disputed

Type of NONPRIORITY unsecured claim:

(J Student loans

Q Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

O Debts to pension or profit-sharing plans, and other similar debts

QO other. Specify

 

Schedule E/F: Creditors Who Have Unsecured Claims page of
 

Case 19-16037 Doc1 Filed 05/03/19 Page 28 of 50

Debtor 1 Tonia J Pittman Case number (i known)
First Name Middle Name Last Name

6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. § 159.
Add the amounts for each type of unsecured claim.

 

 

 

 

 

Total claim
Total claims 6a. Domestic support obligations 6a. $ 0.00
from Part 4 6b. Taxes and certain other debts you owe the
government 6b. $ 8,767.10
6c. Claims for death or personal injury while you were
intoxicated 6c. $ 0.00
6d. Other. Add all other priority unsecured claims.
Write that amount here. 6d. 4 $ 0.00
Se. Total. Add lines 6a through 6d. 6e.
° 5 8,767.10
Total claim
Total claims 6f. Student loans 6f. $ 0.00
from Part 2 6g. Obligations arising out of a separation agreement
or divorce that you did not report as priority 0.00
claims 6g. S$
6h. Debts to pension or profit-sharing plans, and other
similar debts 6h. g 0.00
6i. Other. Add all other nonpriority unsecured claims.
Write that amount here. 6. +s 40,691.00
6j. Total. Add lines 6f through 6i. §j. $ 40,691.00

 

 

 

Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page of__
Case 19-16037 Doc1 Filed 05/03/19 Page 29 of 50

Fill in this information to identify your case:

Debtor Tonia Pittman

First Name Last Name

 

Debtor 2
{Spouse If filing} First Name Middle Name.

 

United States Bankruptcy Court for the: District of Maryland

CG ber “fac:
‘trknown) " (2 Check if this is an

amended filing

 

 

 

Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases 12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

 

1. Do you have any executory contracts or unexpired leases?
id No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
C1 Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Property (Official Form 106A/B).

2. List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more exampies of executory contracts and
unexpired leases.

Person or company with whom you have the contract or lease State what the contract or lease is for

2.1
Name

 

 

Number Street

 

City State ZIP Code

2.2

 

 

Number Street

 

City State ZIP Code
2.3

 

Name

 

Number Street

 

City Siate ZIP Code
24

 

Name

 

Number Street

 

City State ZIP Code
2.5

 

Name

 

Number Street

 

City State ZIP Code

Official Form 106G Schedule G: Executory Contracts and Unexpired Leases / page 1of__

 

 
 

Case 19-16037 Doc1 Filed 05/03/19 Page 30 of 50

Fill in this information to identify your case:

Debtor1 Tonia

First Name

Debtor 2
(Spouse, if filing) First Name Middle Name

 

United States Bankruptcy Court for the: District of Maryland

Case number
(If known)

 

 

C) Check if this is an
amended filing

 

Official Form 106H
Schedule H: Your Codebtors 12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married people
are filing together, both are equally responsible for supplying correct information. if more space is needed, copy the Additional Page, fill it out,
and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write your name and
case number (if known). Answer every question.

1, Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.)
id No

UI Yes

2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
Arizona, California, idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

a No. Go to line 3.
Q) Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?

W No

(J Yes. In which community state or territory did you live? . Fill in the name and current address of that person.

 

Name of your spouse, former spouse, or legal equivaient

 

Number Street

 

City State ZIP Code

3. in Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person
shown in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on
Schedule D (Official Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D,
Schedule E/F, or Schedule G to fili out Column 2.

Column 1: Your codebtor Column 2: The creditor to whom you owe the debt

Check all schedules that apply:

(3
mod

 

() Schedule D, fine
Name —"—_
Q) Schedule E/F, line

 

 

 

 

 

 

 

 

Number Street QO) Schedule G, line

City State ZIP Code

() Schedule D, fine
Name

OQ) Schedule E/F, line
Number Street CJ Schedule G, line
Gity State ZIP Code

QO Schedule D, line
Name

QO) Schedule E/F, line
Number Street QO Schedule G, line
City State ZIP Code

Official Form 106H Schedule H: Your Codebtors page tof
 

Case 19-16037 Doc1 Filed 05/03/19 Page 31 of 50

Fill in this information to identify your case:

Debtor1 ‘Tonia Pittman

First Name Last Name

 

Debtor 2
(Spouse, if filing) First Name Middle Name

 

United States Bankruptcy Court for the: District of Maryland

Case number Check if this is:

(lf known)
L) An amended filing
CJ A supplement showing postpetition chapter 13
income as of the following date:

Official Form 1061 M7 DDT WWW
Schedule I: Your Income 42/15

Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your spouse.
if you are separated and your spouse is not filing with you, do not include information about your spouse. !f more space is needed, attach a
separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

 

 

 

 

Part 1: Describe Employment

 

1. Fillin your employment ‘ .
information, Debtor 1 Debtor 2 or non-filing spouse

if you have more than one job,

 

attach a separate page with
information about additional Employment status wi Employed (J Employed
employers. LJ Not employed CJ Not employed
Include part-time, seasonal, or
self-employed work.

poy Occupation Cert. Med Asst/Off. Manager
Occupation may include student
or homemaker, if it applies.

Employer’s name Primary Family Health Clinic

 

Employer's address 7001 Johnnycake Road

 

 

 

 

Number Street Number Street
Suite 200
Windsor Mill MD 21244
City State ZIP Code City State ZIP Code
How long employed there? 20 years 20 years

re Give Details About Monthly Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
spouse unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines
below. If you need more space, attach a separate sheet to this form.

For Debtor 1 For Debtor 2 or
non-filing spouse

2. List monthly gross wages, salary, and commissions (before all payroll

 

 

deductions). If not paid monthly, calculate what the monthly wage would be. 2. $3,489.57 $
3. Estimate and list monthly overtime pay. 3. +$ +¢
4. Calculate gross income. Add line 2 + line 3. 4. | $3,489.57 $.

 

 

 

 

 

Official Form 1061 Schedule I: Your Income page 1
 

Case 19-16037 Doc1 Filed 05/03/19 Page 32 of 50

 

Debtor? Tonia J Pittman
First Name Middle Name Last Name
Copy fine 4 rere occ ccc cc csepe cen eseesersessececnecsessesneneacsanecesseeessneeceeeeese D> 4.

5. List all payroll deductions:

2

™

5a. Tax, Medicare, and Social Security deductions
5b. Mandatory contributions for retirement plans
5c. Voluntary contributions for retirement plans
5d. Required repayments of retirement fund loans
5e. Insurance

5f. Domestic support obligations

5g. Union dues

5h. Other deductions. Specify: Garnishments

Add the payroll deductions. Add lines 5a + 5b + 5c + 5d + 5e +5f + 5g + 5h.

Calculate total monthly take-home pay. Subtract line 6 from line 4.

. List all other income regularly received:

8a. Net income from rental property and from operating a business,
profession, or farm

Attach a statement for each property and business showing gross
receipts, ordinary and necessary business expenses, and the total
monthly net income.

8b. Interest and dividends

Sa.
5b.
5c.
5d.
5e.
5f.

5g.
5h.

8a.
8b.

8c. Family support payments that you, a non-filing spouse, or a dependent

regularly receive

Inciude alimony, spousal support, child support, maintenance, divorce
settlement, and property settlement.

8d. Unemployment compensation
8e. Social Security

8f. Other government assistance that you regularly receive

&c.

8d.
8e.

Include cash assistance and the value (if known) of any non-cash assistance

that you receive, such as food stamps (benefits under the Supplemental
Nutrition Assistance Program) or housing subsidies.

Specify:

 

8g. Pension or retirement income

8h. Other monthly income. Specify:

 

Add all other income. Add lines 8a + 8b + 8c + 8d + 8e + 8f +8g + 8h.

10. Calculate monthly income. Add line 7 + line 9.

1

=

12.

13. Do you expect an increase or decrease within the year after you file this form?

Official Form 1061

Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.

8f.
8g.
8h.

10.

. State all other regular contributions to the expenses that you list in Schedule J.

Case number (i known),

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

For Debtor 1 For Debtor 2 or
non-filing spouse
$__3,489.57 $
$__ 266.96 $
$ $
$ 50.00 $
$ 100.00 $
$ $
$ $.
$ $
+$ 73260 +5
g¢__ 1,149.20 $
3 2,340.37 $
$ $
$ $
$ $.
$. $
$ $.
$ $
$ $.
+$ +$
$ $
¢ _2,340.3714]| 5 Fe s__ 2,340.37

 

 

 

 

Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and other

friends or relatives.

Do not include any amounts already included in tines 2-10 or amounts that are not available to pay expenses listed in Schedule J.

Specify:

 

Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
Write that amount on the Summary of Your Assets and Liabilities and Certain Statistical Information, if it applies

i No.

1. §
42. ; 2,340.37
Combined

monthly income

 

QQ Yes. Explain:

 

 

Schedule |: Your Income

page 2

 

 

 
 

Case 19-16037 Doc1 Filed 05/03/19 Page 33 of 50

Fill in this information to identify your case:

Tonia J fain;
Debtor 1 First Name Middle Name Check if this is:

 

 

Debtor 2 (J An amended filing

{Spouse, if filing) First Name Middle Name
LIA supplement showing postpetition chapter 13
expenses as of the following date:

United States Bankruptcy Court for the: District of Maryland

case anber MM / DD/ YYYY

 

 

 

Official Form 106J
Schedule J: Your Expenses 12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

a Describe Your Household

1. Is this a joint case?

 

 

WU No. Gotoline 2.
L} Yes. Does Debtor 2 live in a separate household?

C) No
U) Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

 

 

 

 

 

2. Do you have dependents? QO No
Dependent’s relationship to Dependent’s Does dependent live
Do not list Debtor 1 and © Yes. Fill out this information for Debtor 1 or Debtor 2 age with you?
Debtor 2. each dependent................0..0005 QO
Do not state the dependents’ Son 16 No
names. wf Yes
Daughter 20 LI No
A Yes
) No
() Yes
(} No
(} Yes
LI No
C Yes
3. Do your expenses include i No

expenses of people other than
yourself and your dependents? “I Yes

a Estimate Your Ongoing Monthly Expenses

 

Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

include expenses paid for with non-cash government assistance if you know the value of

such assistance and have included it on Schedule I: Your income (Official Form 1061.) Your expenses

4. The rental or home ownership expenses for your residence. Include first mortgage payments and $ 600.00
any rent for the ground or lot. 4. aaa nen
if not included in line 4:
4a. Real estate taxes 4a. $
4b. Property, homeowner’, or renter’s insurance 4b. $ 15.00
4c. Home maintenance, repair, and upkeep expenses 4c. $
4d. Homeowner's association or condominium dues 4d. $

Official Form 106J Schedule J: Your Expenses page 1
 

Case 19-16037 Doc1 Filed 05/03/19 Page 34 of 50

 

 

 

 

 

 

 

Case number (i known)

 

Debtor1  onia J Pittman
First Name Middle Name Last Name
5. Additional mortgage payments for your residence, such as home equity loans
6. Utilities:
6a. Electricity, heat, natural gas
6b. Water, sewer, garbage collection
éc. Telephone, cell phone, internet, satellite, and cabie services
6d. Other. Specify: Dues
7. Food and housekeeping supplies
8. Childcare and children’s education costs
9. Clothing, laundry, and dry cleaning
10. Personal care products and services
11. Medical and dental expenses
12. Transportation. Include gas, maintenance, bus or train fare.
Do not include car payments.
13. Entertainment, clubs, recreation, newspapers, magazines, and books
14. Charitable contributions and religious donations
15. Insurance.
Do not include insurance deducted from your pay or included in lines 4 or 20.
15a. Life insurance
15b. Health insurance
15c. Vehicle insurance
15d. Other insurance. Specify:
16. Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
Specify:
17. installment or lease payments:
17a. Car payments for Vehicle 1
17o. Car payments for Vehicle 2
17c. Other. Specify:
17d. Other. Specify:
18. Your payments of alimony, maintenance, and support that you did not report as deducted from
your pay on line 5, Schedule I, Your Income (Official Form 106l).
19. Other payments you make to support others who do not live with you.
Specify:
20. Other real property expenses not included in lines 4 or 5 of this form or on Schedule f: Your income.

20a. Mortgages on other property

20b. Real estate taxes

20c. Property, homeowner's, or renter’s insurance
20d. Maintenance, repair, and upkeep expenses

20e. Homeowner's association or condominium dues

Official Form 106J Schedule J: Your Expenses

n

28 ¢& 8

™

=

10.

11.

12.

13.
14.

15a,
15b.

15d.

16.

17a.
17b.
17.

17d.

18.

19.

20b.

20d.

Your expenses

$

PrP FF fF Ff FH YF Hw

fA FH GF

Aa Ff Ff ww

fA Ff fF

227.00
42.00

632.00
41.00

400.00

160.00

35.00
300.00

175.00

34.00

203.00

page 2
 

Case 19-16037 Doc1 Filed 05/03/19 Page 35 of 50

Debtor 4

First Name Middie Name Last Name

21. Other. Specify:

 

22. Calculate your monthly expenses.
22a. Add fines 4 through 21.
22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2

22c. Add line 22a and 22b. The result is your monthly expenses.

23. Calculate your monthly net income.
23a. Copy line 12 (your combined monthly income) from Schedule |.

23b. Copy your monthly expenses from line 22c above.

23c. Subtract your monthly expenses from your monthly income.
The result is your monthly net income.

24. Do you expect an increase or decrease in your expenses within the year after you file this form?

For example, do you expect to finish paying for your car loan within the year or do you expect your
mortgage payment to increase or decrease because of a modification to the terms of your mortgage?

i No.
CD Yes. Explain here:

Official Form 106J Schedule J: Your Expenses

Tonia J Pittman Case number (i known)

21.

23b.

23c.

 

 

 

 

+3.
$ 2,864.00
$
$ 2,864.00
$ 2,340.37
-$ 2,864.00
$ -523.63
page 3
 

 

Case 19-16037 Doc1 Filed 05/03/19 Page 36 of 50

Fill in this information to identify your case:

Debtor 1 Tonia Pittman

First Name Last Name

 

Debtor 2
(Spouse, if filing) First Name Middle Name

 

United States Bankruptcy Court for the: District of Maryland

Case number
(lf known)

 

() Check if this is an
amended filing

 

 

Official Form 106Dec
Declaration About an Individual Debtor’s Schedules 42115

 

 

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a faise statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

Did you pay or agree to pay someone who is NOT an attorney to hetp you fill out bankruptcy forms?
(No

Q Yes. Name of person . Attach Bankruptcy Petition Preparer’s Notice, Declaration, and
Signature (Official Form 119).

Under penaity of perjury, | declare that I have read the summary and schedules filed with this declaration and
that they are true and correct.

x Im c9food— x

 

 

Signature of Debth/ Signature of Debtor 2
Date o4 3d 2/4 Date
MM/ DD / YYYY MM/ DD / YYYY

Official Form 106Dec Declaration About an Individual Debtor’s Schedules
 

 

Case 19-16037 Doc1 Filed 05/03/19 Page 37 of 50

Fill in this information to identify your case:

Debtor 1 Tonia Pittman

First Name Last Name

Debtor 2
(Spouse, if filing) First Name Middle Name.

 

United States Bankruptcy Court for the: District of Maryland

Case number . ee eee:
(if known) C) Check if this is an
amended filing

 

 

 

Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy 12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

| art +: | Give Details About Your Marital Status and Where You Lived Before

 

1. What is your current marital status?

(3 Married
Not married

2. During the last 3 years, have you lived anywhere other than where you live now?

WW no

CJ Yes. List alt of the Piaces you lived in the last 3 years. Do not include where you live now.

 

 

 

 

 

 

 

 

 

 

 

 

Debtor 1: Dates Debtor1 Debtor 2: Dates Debtor 2
lived there lived there
Z| Same as Debtor 1 QO Same as Debtor 1
From From
Number Street Number Street
To To
City State ZIP Code City State ZIP Code
W Same as Debtor 1 QQ Same as Debtor 1
From From
Number Street Number Street
To To
City State ZIP Code City State ZIP Code

3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
States and territories include Arizona, California, idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

i No
C) Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).

Ee Explain the Sources of Your Income

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 1
 

Case 19-16037 Doc 1

Tonia J

First Name Middle Name

Debtor 1

Pittman

Last Name

Case number (i known),

Filed 05/03/19 Page 38 of 50

 

4. Did you have any income from employment or from operating a business during this year or the two previous calendar years?
Fill in the total amount of income you received from all jobs and ail businesses, including part-time activities.
If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

(3 No
ad Yes. Fill in the details.

From January 1 of current year until
the date you filed for bankruptcy:

For last calendar year:
(January 1 to December 31,2018 )
YYYY

For the calendar year before that:
(January 1 to December 31,2017 )
YYYY

Debtor 1

Sources of income
Check all that apply.

wa Wages, commissions,
bonuses, tips

Q Operating a business

wv Wages, commissions,
bonuses, tips

Q Operating a business

| Wages, commissions,
bonuses, tips

Q Operating a business

Gross income

(before deductions and
exclusions)

s __ 14,726.70

5 __ 41,195.00

$___ 38,354.80

5. Did you receive any other income during this year or the two previous calendar years?
Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security,
unemployment, and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and
gambling and lottery winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

Debtor 2

Sources of income
Check ail that apply.

Q Wages, commissions,
bonuses, tips

a Operating a business

Q Wages, commissions,
bonuses, tips
Operating a business

Q Wages, commissions,
bonuses, tips

QO Operating a business

List each source and the gross income from each source separately. Do not include income that you listed in line 4.

WW No
CJ Yes. Fill in the details.

From January 1 of current year until
the date you filed for bankruptcy:

For last calendar year:

Debtor 1

Sources of income
Describe below.

Gross income from
each source

{before deductions and
exclusions)

Debtor 2

Sources of income
Describe below.

 

 

(January 1 to December 31,2018)
vy

 

For the calendar year before that:

 

 

(January 1 to December 31,2018)

 

 

YYYY

 

Official Form 107

Statement of Financial Affairs for Individuals Filing for Bankruptcy

Gross income

(before deductions and
exclusions)

Gross income from
each source

(before deductions and
exclusions)

page 2
Case 19-16037 Doc1 Filed 05/03/19 Page 39 of 50

Debtor 14 Tonia J Pittman Case number (i known)

 

 

First Name Middle Name Last Name

List Certain Payments You Made Before You Filed for Bankruptcy

 

6. Are either Debtor 1’s or Debtor 2’s debts primarily consumer debts?
1 No. Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as
“incurred by an individual primarily for a personal, family, or household purpose.”
During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,225" or more?

LI No. Go to line 7.

L Yes. List below each creditor to whom you paid a total of $6,225* or more in one or more payments and the
total amount you paid that creditor. Do not include payments for domestic support obligations, such as
child support and alimony. Also, do not include payments to an attorney for this bankruptcy case.

* Subject to adjustment on 4/01/16 and every 3 years after that for cases filed on or after the date of adjustment.

U Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

C2 No. Go to tine 7.
C) Yes. List below each creditor to whom you paid a total of $600 or more and the total amount you paid that

creditor. Do not include payments for domestic support obligations, such as child support and
alimony. Also, do not include payments to an attomey for this bankruptcy case.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Dates of Total amount paid Amount you still owe Was this payment for...
payment
$ $ (J Mortgage
Creditors Name
OQ) car
Number Street C) credit cara
QO Loan repayment
Q Suppliers or vendors
City State ZIP Code C1 other
$ $ LJ Mortgage
Creditors Name .
Car
Number Street Q Credit card
(2 Loan repayment
Q Suppliers or vendors
City State ZIP Code C1 other
$ $ Qi Mortgage
Creditors Name
C2 car
Number Street CI credit cara
L] Loan repayment
QQ Suppliers or vendors
City State ZIP Code CD other

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 3

 

 
 

 

Case 19-16037 Doc1 Filed 05/03/19 Page 40 of 50

Debtor1 Tonia J Pittman

Case number (i known)
First Name Middle Name Last Name

7. Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner,
corporations of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing

agent, including one for a business you operate as a sole proprietor. 11 U.S.C. § 101. include payments for domestic support obligations,
such as child support and alimony. :

@ no

UJ Yes. List aff payments to an insider.

 

 

 

 

 

Dates of Total amount Amount you still Reason for this payment
payment paid owe
- 3 $
insiders Name
Number Street
City State ZIP Code
$ $
Insider's Name

 

 

Number Street

 

 

City State ZIP Cade

8. Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited
an insider?

include payments on debts guaranteed or cosigned by an insider.

WH No

L2 Yes. List alt payments that benefited an insider.

Dates of Total amount Amount you still Reason for this payment
payment paid owe Include creditor's name

 

Insider's Name $. $

 

 

Number Street

 

 

City State ZIP Code

 

 

insiders Name

 

Number Street

 

 

City State ZIP Code

Official Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 4
 

 

Case 19-16037 Doc1 Filed 05/03/19 Page 41 of 50

Debtor 4 Tonia J Pittman Case number (it known),
First Name Middle Name Last Name

 

 

BEES tcentity Legal Actions, Repossessions, and Foreclosures

 

9. Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody modifications,

 

 

 

 

 

 

 

 

and contract disputes.
YW No
C) Yes. Fill in the details.
Nature of the case Court or agency Status of the case
Case title SinName Q) Pending
C} On appeal
Number Street C Concluded
Case number
City State ZIP Code
Case title Sout Nenne 1] Pending
Qon appeal
Number Street C] Conciuded
Case number
City State ZIP Code

10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
Check ail that apply and fill in the details below.

LY No. Go to fine 11.
if Yes. Fill in the information below.

 

 

 

 

 

 

 

 

Describe the property Date Vatue of the property
. Honda Crosstour
Credit Acceptance $
Creditors Name ———__
25505 W 12 Mile
Number Street Explain what happened
rf Property was repossessed.
C1 Property was foreclosed.
Southfield Mi 48034 —-U)_ Property was gamished.
City State ZIP Code Oj Property was attached, seized, or levied.
Describe the property Date Value of the property
Nissan Altima
Capital One Auto CS;
Creditors Name
Box 259407
Number Street
Explain what happened
| Property was repossessed.
QC) Pro was foreclosed.
Plano T 75028 Ge oy
City State ZIP Code roperty was gamished.
C2 Property was attached, seized, or levied.

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 5
 

 

Case 19-16037 Doc1 Filed 05/03/19 Page 42 of 50

Debtor 4 Tonia J Pittman Case number (i known)

 

 

First Name Middle Name Last Name

11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
accounts or refuse to make a payment because you owed a debt?

W no

CJ Yes. Fill in the details.

 

 

 

 

 

Describe the action the creditor took Date action Amount
was taken
Creditors Name
$
Number Street
City State ZIP Code Last 4 digits of account number: XXXX-

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of
creditors, a court-appointed receiver, a custodian, or another official?

td No
(2 Yes

are us Certain Gifts and Contributions

13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?

No
LI Yes. Fill in the details for each gift.

 

 

 

 

 

 

 

 

 

 

 

 

Gifts with a total value of more than $600 Describe the gifts Dates you gave Value
per person the gifts
_ $
Person to Whom You Gave the Gift
$
Number  Sireet
City State ZIP Code
Person’s relationship to you
Gifts with a total value of more than $600 Describe the gifts Dates you gave Value
per person the gifts
: $
Person to Whom You Gave the Gift
$
Number Street
City State ZIP Code

Person's relationship to you

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 6
 

Case 19-16037 Doc1 Filed 05/03/19 Page 43 of 50

Debtor 1 Tonia J Pittman Case number (iknow)

First Name Middie Name Last Name

 

14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?

Wi no

CJ Yes. Fill in the details for each gift or contribution.

 

 

 

 

Gifts or contributions to charities Describe what you contributed Date you Value
that total more than $600 contributed
$
Charity’s Name
$
Number Street
City State ZIP Code

Parte: | List Certain Losses

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other
disaster, or gambling?

4 No
L Yes. Fill in the details.

Describe the property you lost and Describe any insurance coverage for the loss Date of your Value of property
how the loss occurred . . oo, loss lost

include the amount that insurance has paid. List pending insurance

claims on line 33 of Schedule A/B: Property.

List Certain Payments or Transfers

16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone
you consulted about seeking bankruptcy or preparing a bankruptcy petition?
Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

Wi No
C Yes. Fill in the details.

 

 

 

 

Description and value of any property transferred Date payment or Amount of payment
transfer was
Person Who Was Paid made
Number Street $
$

 

 

City State ZIP Code

 

Email or website address

 

Person Who Made the Payment, if Not You

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 7
 

 

Case 19-16037 Doc1 Filed 05/03/19 Page 44 of 50

 

 

 

 

 

 

 

Debtor 1 Tonia J Pittman Case number (it known),
. First Name Middle Name Last Name
Description and vaiue of any property transferred Date payment or Amount of
transfer was made payment

Person Who Was Paid
$

Number Street
$

City State ZIP Code

Email or website address

 

Person Who Made the Payment, if Not You

17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
promised to help you deal with your creditors or to make payments to your creditors?
Do not include any payment or transfer that you listed on line 16.

W No
() Yes. Fil in the details.

 

 

 

 

Description and vaiue of any property transferred Date payment or Amount of payment
transfer was
made
Person Who Was Paid
Number Street nas 8
$
City State ZIP Code

18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
transferred in the ordinary course of your business or financial affairs?
Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property).
Do not include gifts and transfers that you have already listed on this statement.

WG no

C3 Yes. Fill in the details.

 

 

 

 

 

Description and value of property Describe any property or payments received Date transfer
transferred or debts paid in exchange was made
Person Who Received Transfer
Number Street
City Stete ZIP Code
Person’s relationship to you
Person Who Received Transfer

 

Number Street

 

 

City State ZP Code

Person's relationship to you

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 8
 

 

Case 19-16037 Doc1 Filed 05/03/19 Page 45 of 50

Debtor 1 Tonia J Pittman Case number (# known)

First Name Middle Name Last Name

 

 

19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you
are a beneficiary? (These are often called asset_protection devices.)

WM No
CJ Yes. Fill in the details.

Description and value of the property transferred Date transfer
was made

Name of trust

 

BEES ist Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit,
closed, solid, moved, or transferred?
include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions,
brokerage houses, pension funds, cooperatives, associations, and other financial institutions.

@ No

C) Yes. Fill in the details.

 

 

 

 

 

 

Last 4 digits of account number Type of account or Date account was Last balance before
instrument closed, sofd, moved, closing or transfer
or transferred
Name of Financial institution
XXXX- Q Checking $
Number Street Q Savings
C) Money market
QO Brokerage
City State ZIP Code 2) other
XXXX- QO Checking $
Name of Financial institution
OQ) Savings
Number Street Q Money market

O Brokerage
OQ Other

 

 

City State ZIP Code

21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for
securities, cash, or other valuables?

@ No
Cl Yes. Fill in the detaits.

 

 

 

 

 

Who else had access to it? Describe the contents Do you still
have it?
OQ No
Name of Financial Institution Name Q) Yes
Number Street Number Street
City State ZIP Code

 

 

City State ZIP Code

Official Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 9
 

 

Case 19-16037 Doc1 Filed 05/03/19 Page 46 of 50

Debtor 1 Tonia J Pittman Case number (it known)

First Name Middle Name Last Name

 

 

22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?
u No

Cl Yes. Fill in the details.

 

Who else has or had access to it? Describe the contents Do you still
. have it?
QINo
Name of Storage Facility Name Q Yes
Number Street Number Street

 

 

CityState ZIP Code

 

City State ZIP Code

J Part: | Identify Property You Hold or Control for Someone Else

23. Do you hold or control any property that someone else owns? include any property you borrowed from, are storing for,
or hold in trust for someone.

@ No

(2 Yes. Fill in the detaits.

 

 

 

 

 

 

 

 

Where is the property? Describe the property Vaiue
Owner's Name $
N Street
Number Street
i State ZIP Code
City State ZIP Code City

Sy Give Detalis About Environmental Information

 

For the purpose of Part 10, the following definitions apply:

Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of
hazardous or toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium,
including statutes or regulations controlling the cleanup of these substances, wastes, or material.

Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or
utilize it or used to own, operate, or utilize it, including disposal sites.

Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic
substance, hazardous material, pollutant, contaminant, or similar term.

Report ail notices, releases, and proceedings that you know about, regardless of when they occurred.

24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

@ No

C) Yes. Fill in the detaits.

 

 

Governmental unit Environmental law, if you know it Date of notice
Name of site Governmental unit
Number Street Number Street
City State ZIP Code

 

 

City State ZIP Code |

|
Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 10
 

 

Case 19-16037 Doc1 Filed 05/03/19 Page 47 of 50

Debtor 1 Tonia J Pittman Case number (it known)
First Name Middle Name Last Name

 

25. Have you notified any governmental unit of any release of hazardous material?

W@ No
LJ Yes. Fill in the details.

 

 

 

Governmental unit Environmental law, if you know it Date of notice
Name of site Governmental unit : TT
Number Street Number Street
City State ZIP Code

 

City State ZIP Code

26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

Ui no
CI Yes. Fill in the details.

 

 

 

Court or agency Nature of the case Status of the
case
Case title
Court Name Oo Pending
Q On appeai
N Q Concluded
Case number Gye oe

 

Give Details About Your Business or Connections to Any Business

27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
QC) Asole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
(2 A member of a limited liability company (LLC) or limited liability partnership (LLP)
Ola partner in a partnership
U An officer, director, or managing executive of a corporation

Cd An owner of at feast 5% of the voting or equity securities of a corporation

@ No. None of the above applies. Go to Part 12.
QO) Yes. Check ail that apply above and fill in the details below for each business.
Describe the nature of the business Employer identification number
Do not include Social Security number or ITIN. :

 

 

 

 

 

Business Name
EIN;
Number Street
Name of accountant or bookkeeper Dates business existed
From To
- City State ZIP Code

Describe the nature of the business Employer identification number
Do not include Social Security number or ITIN.

 

Business Name

 

 

 

EIN;
Number Street
Name of accountant or bookkeeper Dates business existed
From To
City State ZIP Code

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 11
 

 

Case 19-16037 Doc1 Filed 05/03/19 Page 48 of 50

Debtor 1 Tonia J Pittman Case number (i known)

First Name Middie Name Last Name

 

Employer identification number
Do not include Social Security number or ITIN.

Describe the nature of the business

 

 

 

 

Business Name
EIN:
r Si Name of accountant or bookkeeper Dates business existed
From To
City State ZiP Code

28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
institutions, creditors, or other parties.

W No
U Yes. Fill in the details below.

Date issued

 

Name MM /DDIYYYY

 

Number Street

 

 

City State ZIP Code

users Sign Below

| have read the answers on this Statement of Financial Affairs and any attachments, and | declare under penalty of perjury that the
answers are true and correct. | understand that making a false statement, concealing property, or obtaining money or property by fraud
in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.

18 U.S.C. §§ 152, 1341, 1519, and 3571.

orn Oe Pb — x
Signature of Debidy/1 : Signature of Debtor 2
Date uf Ba 2019 Date
Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?

W No
OU Yes

 

Did you pay or agree to pay someone who is not an attorney to heip you fill out bankruptcy forms?
No

(2 Yes. Name of person. . Attach the Bankruptcy Petition Preparer’s Notice,
Declaration, and Signature (Official Form 119).

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 12
Case 19-16037 Doc1 Filed 05/03/19 Page 49 of 50

United States Bankruptcy Court
District of Maryland

Case Number:

In Re: Tonia J. Pittman
Chapter:

Debtor(s)
VERIFICATION OF CREDITOR MATRIX

The above named Debtors hereby verify that the attached list of creditors is true and correct to the best of their

knowledge.
Signature of Debtor(s):
vf gotoet—
| f-n?h—

Date:

it] g0]2-14

IMME tp aay
SORE] /f

“y

  
 

Case 19-16037 Doc 1

Internal Revenue Service
Box 7317
Philadelphia, PA 19101

Comptroller of Maryland
110 Carroll Street
Annapolis, MD 21411

Midwest Recovery Systems LLC
514 Earth City Plaza

Suite 100

Earth City, MO 63045

Security Credit Services
306 Enterprises Drive
Oxford, MS 38655

Capital One Bank USA na
Box 85015
Richmond, VA 23285

Credit One Bank
6801 S. Cimarron Rd
Las Vegas, NV 89113

First Premier
3820 N Louise Ave
Sioux Falls, SD 57107

Credit Acceptance Corporation
25505 W 12 Mile
Southfield, MI 48034

Santander Consumer USA
8585 N. Stemmons Fwy
Suite 1100-N

Dallas, TX 75247

Capital One Auto Finance
Box 259407
Plano, TX 75025

Acceptance Now
5501 Headquarters Drive
Plano, TX 75024

Midland Funding LLC
2365 Northside Drive
San Diego, CA 92108

Filed 05/03/19

Page 50 of 50

 
